             Case 2:20-cv-01517-ACA Document 4 Filed 10/05/20 Page 1 of 3                                     FILED
                                                                                                     2020 Oct-05 PM 02:00
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

RANDAL CRAGUN, CHRIS NELSON,
HEATHER COLEMAN, and
ROBERT CORKER,



                                Plaintiffs,
                                                         CASE NO.: 2:20-cv-01517-ACA

        vs.


JOHN H. MERRILL, in his official capacity
as Secretary of State of Alabama,

                                Defendant.




                         MOTION FOR ADMISSION PRO HAC VICE
                               OF ELIZABETH CAVELL


        Pursuant to Local Rule 83.1(b), the undersigned counsel moves this Court to admit

attorney Elizabeth Cavell pro hac vice in the above-styled action to represent Plaintiffs Randal

Cragun, Chris Nelson, Heather Coleman, and Robert Corker. Under penalty of perjury, Elizabeth

Cavell states as follows:

        1.      Movant’s office address 1 and contact information is as follows:

                Freedom From Religion Foundation
                10 N. Henry Street
                Madison, Wisconsin 53703
                608-256-8900

1
  Movant requests that the Court grant this motion without the need for movant’s residence address.
Alternatively, movant requests to file her residence address under seal. Movant has faced threats of harm
as have other attorneys employed by FFRF due to the controversial nature of practicing law on matters
involving religion and government.
            Case 2:20-cv-01517-ACA Document 4 Filed 10/05/20 Page 2 of 3




               608-204-0422 (fax)
               ecavell@ffrf.org


       2.      Movant is in good standing and eligible to practice before the Wisconsin Supreme

       Court. Movant was admitted to practice in Wisconsin on June 18, 2012. Movant was

       admitted to practice in the State of Colorado on Oct. 26, 2009. After moving to

       Wisconsin, movant went into inactive status in Colorado in 2012. Movant’s Colorado

       registration was suspended in 2015 for non-payment of the inactivity fee. Movant has not

       been admitted in any other jurisdictions.


       3.       Steven P. Gregory of the Gregory Law Firm, P.C. is local counsel and is a

       member in good standing of the Bar of the United States District Court for the Northern

       District of Alabama. Mr. Gregory has already made an appearance in this case. Mr.

       Gregory will sign pleadings on behalf of the Plaintiffs and consents to the service of

       papers on him. Attorney Gregory’s address and contact information is as follows:

               Gregory Law Firm, P.C.
               505 N. 20th Street, Suite 1215
               Birmingham, AL 35203
               205-208-0312
               steve@gregorylawfirm.us

       WHEREFORE, Plaintiffs respectfully request this Honorable Court grant this Motion and

authorize Elizabeth Cavell to appear pro hac vice as co-counsel in this case.



                                                       Respectfully Submitted,



                                                       Elizabeth Cavell
Date: Oct. 5, 2020
                                                       ______________
                                                       Elizabeth Cavell
                                                       Freedom From Religion Foundation, Inc.



                                                   2
           Case 2:20-cv-01517-ACA Document 4 Filed 10/05/20 Page 3 of 3




                                                     10 N. Henry St.
                                                     Madison, WI 53703
                                                     608-256-8900
                                                     ecavell@ffrf.org


                                                     Steven P. Gregory
                                                     ASB-0737-R73S
                                                     Gregory Law Firm, P.C.
                                                     505 N. 20th Street, Suite 1215
                                                     Birmingham, AL 35203
                                                     (205) 208-0312
                                                     steve@gregorylawfirm.us

                                                     Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

I certify that on October 5, 2020, a copy of the forgoing was mailed to the Defendant at this

address:

John H. Merrill
Office of the Alabama Secretary of State
600 Dexter Ave. S-105
Montgomery, AL 36130



                                                             Elizabeth Cavell
                                                            _________________
                                                            Elizabeth Cavell




                                                3
